Citation Nr: 0621076	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-00 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for post-
traumatic stress disorder (PTSD), and, if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty in the 
U.S. Marine Corps from December 1966 to May 1967.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied service connection for PTSD, after 
apparently reopening the matter previously denied in a June 
1983 Board decision.  

While the May 2003 RO decision addressed this claim de novo, 
the Board is required to consider whether new and material 
evidence has been received warranting the reopening of the 
previously denied claim.  Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996).

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for PTSD, but that additional development 
is necessary regarding the underlying service connection 
claim.  Accordingly, the matter of entitlement to service 
connection for PTSD, based on de novo review, is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  A June 1983 Board decision denied service connection for 
post-traumatic stress neurosis, finding in part, that the 
veteran had not been diagnosed with the claimed disorder.  

2.  Evidence received since the June 1983 decision relates to 
unestablished facts (a current diagnosis of PTSD and an 
inservice stressor event) necessary to substantiate the 
claim, and raises a reasonable possibility of substantiating 
a claim for service connection PTSD.

CONCLUSION OF LAW

Evidence received since the June 1983 Board decision is new 
and material and a claim for service connection for PTSD may 
be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. §§ 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), redefined the obligations of 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to all the information 
and evidence necessary to substantiate a claim for VA 
benefits.  First, VA has a duty to notify the appellant of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 
3.159(b).  Where the alleged stressor event in a claim for 
service connection for PTSD is physical or sexual assault, 
the veteran should be provided notice (as discussed in the 
provisions of Manual M21-1) of all the types of documentation 
that may be used to corroborate the occurrence of such a 
stressor.  See Cohen v. Brown, 10 Vet. App. 128, 139-143 
(1997); M21-1, Part III at par. 5.14, and Part VI at par. 
11.37; see also YR v. West, 11 Vet. App. 393, 399 (1998).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  For the reasons stated below, 
the Board finds that new and material evidence to reopen has 
been received, but that additional development is required 
regarding the underlying service connection claim in order to 
comply with the duty to assist.  Consequently, there is no 
need to belabor the impact of the VCAA on the claim at this 
point.  

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran asserts that he has PTSD due to stressful events 
during service.  In June 1983, the Board denied service 
connection for PTSD (identified at that time as post-
traumatic stress neurosis), based essentially on the lack of 
a current diagnosis of the claimed condition and the lack of 
psychiatric treatment during service or in the years shortly 
after service.  The veteran was notified of the decision.  
Reconsideration has not been requested or granted.  The July 
1983 decision is final.  38 U.S.C.A. § 7104.  

Except as provided in Section 5108 of this title, when the 
Board disallows a claim, the claim may not thereafter be 
reopened and allowed and a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. § 7104(b).   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the June 1983 decision, the record included 
the following: service medical records (which showed no 
complaints or findings indicative of a psychiatric problem); 
lay statements (including the veteran's August 1973 claim for 
service connection for a nervous condition related to 
treatment he received in service); and VA inpatient treatment 
records from periods of hospitalization from 1973 to 1982 for 
conditions including anxiety and agitated depression, mixed 
substance abuse, and borderline personality disorder.      

Since the June 1983 Board decision, evidence received 
includes the following:  statements from the veteran 
discussing the stressful events in service that led to his 
PTSD (physical abuse, mental abuse and repeated rape at a 
time when he was under correctional custody during basic 
training); service personnel records that verify the veteran 
was given NJP (nonjudicial punishment) including seven days 
CC (correctional custody) during basic training at the Marine 
Corp Recruitment Depot in San Diego, California; statements 
on a January 2004 VA Form 9 regarding medical treatment 
received shortly after release from correctional custody; 
records of VA inpatient and outpatient treatment for 
psychiatric problems including polysubstance 
abuse/dependence, personality disorder, PTSD, and depression; 
a transcript of the veteran's May 2004 hearing before a 
Decision Review Officer; and argument from the veteran's 
representative regarding the need for additional development 
regarding the specific issue at hand - that of entitlement to 
service connection for PTSD related to an inservice sexual 
assault or military sexual trauma (MST).

As the previous denial of service connection was premised on 
a finding that there was no current diagnosis of PTSD and no 
showing of inservice psychiatric treatment, for evidence to 
be new and material in this matter, (i.e., relating to an 
unestablished fact necessary to substantiate the claim, and 
raising a reasonable possibility of substantiating the 
claim), it would have to tend to show a current diagnosis of 
PTSD, and the reasonable possibility that such a diagnosis 
could be linked to a verifiable inservice stressor event.  
Medical records received since the June 1983 Board decision 
document a current diagnosis of PTSD (February 2005 report of 
VA testing indicated that the veteran met the criteria for 
PTSD), as well as longstanding treatment for the condition.  
Additionally, service personnel records added to the record 
in 2003, coupled with (and not inconsistent with) the 
veteran's new statements regarding his claimed inservice 
stressor events, raise a reasonable possibility that that the 
veteran's claimed inservice stressor events may be verified.  

The evidence is new, in that it was not previously of record, 
or redundant of evidence already of record.  This evidence is 
material, since it contains a current PTSD diagnosis (an 
unestablished fact necessary to substantiate the claim), and 
it raises a reasonable possibility of substantiating the 
claim, as it includes argument and consistent evidence (found 
in service personnel records) which may support a finding 
that the claimed inservice stressor event(s) leading to PTSD 
actually occurred.  

As new and material evidence has been received, the claim of 
entitlement to service connection for PTSD may be reopened.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  For the reasons detailed in the remand section, 
additional development is required for a full and fair 
adjudication of the underlying service connection claim.


ORDER

New and material evidence having been received; the claim of 
entitlement to service connection for PTSD is reopened.  To 
this extent only the benefit sought on appeal is allowed.


REMAND

The veteran contends that he has PTSD due to being physically 
assaulted and repeatedly raped in January 1967 while in 
corrective custody during basic training at the Marine Corp 
Recruitment Depot in San Diego, California.  See the VA Form 
9 received in January 2004.  He asserts that when he was 
released from corrective custody, he had a high fever and was 
speaking incoherently.  He stated that he was trying to tell 
people what had happened to him in corrective custody, but 
that they thought he was "talking crazy".  The veteran 
reported that directly after release from corrective custody 
he was admitted to the Naval Hospital in California, where he 
was treated for more than a week and packed in ice to bring 
down the fever.  At other times, he states that he returned 
to his unit to complete basic training, and was hospitalized 
during advanced training.

The service medical records contain a single, undated record 
showing that the veteran was to be admitted to the US Navy 
Hospital on an emergency basis with a temperature ranging 
form 103-105, but do not contain any other records along 
these lines. However, records associated with his discharge 
due to asthma indicate he was hospitalized twice in February 
1967.  An attempt should be made to obtain copies of 
pertinent records of hospitalization.  

In this matter involving military sexual trauma (MST), VA 
sent the veteran a duty to assist letter in November 2002 
(and resent it in January 2003).  With this letter, VA sent 
the veteran a form for providing a "Statement in Support of 
Claim for Service Connection for Post-Traumatic Stress 
Disorder Secondary to Personal Trauma", which he did not 
return.  VA also performed the requisite request (PIES 
request MO1 and 018) necessary to associate the veteran's 
complete personnel file and medical/dental records with the 
claims file.  As will be explained below, however, VA did not 
follow all of the specific development actions that are now 
necessary in cases involving PTSD based on MST.

If a PTSD claim is based on MST or personal assault in 
service, evidence from sources other than the veteran's 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  38 C.F.R. § 
3.304(f)(3).

Additionally, evidence of behavior changes following the 
claimed assault is relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of a stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. Id.

Furthermore, pertinent provisions of Manual M21-1 
specifically address the types of documentation that may be 
used to corroborate the occurrence of a stressor where the 
alleged stressor event is physical or sexual assault.  See 
Cohen v. Brown, 10 Vet. App. 128, 139-143 (1997); M21-1, Part 
III at par. 5.14, and Part VI at par. 11.37; see also YR v. 
West, 11 Vet. App. 393, 399 (1998).

The law is clear that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor, and allowing 
him/her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence. VA must make 
all reasonable efforts to obtain the relevant evidence.  
38 C.F.R. § 3.159(c).  As well, VA may submit any evidence 
that it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3).  

In July 2004, VA approved for publication a new form, VA Form 
21-0781a, Statement in Support of Claim for Service 
Connection for Post Traumatic Stress Disorder Secondary to 
Personal Trauma.  While the veteran was sent the old form, 
the new form identifies additional types of documentation 
that may be used to corroborate the occurrence of a stressor 
involving sexual assault, and it lists additional behavior 
changes or experiences that might occur following a sexual 
assault.  The appellant should be sent and asked to complete 
a new VA Form 21-0781a.  

Moreover, it is clear additional relevant VA treatment 
records exist that are not part of the claims file.  The 
first treatment record from the VA Hospital in Cleveland in 
the file is dated in 1967.  A VA Form 10-7132 notified the RO 
that the veteran was hospitalized in July 1976, but there are 
no records of this.  A 1977 VA hospitalization record 
indicates the veteran had been hospitalized at the VA 
Hospital in Cincinnati previously, on the psychiatric unit, 
for about 30 days.  A VA Form 10-7132 notified the RO that 
the veteran was hospitalized in October 1981, but there are 
no records of this.  A March 1982 statement from the veteran 
noted he had been receiving inpatient and outpatient care at 
the VA in Cincinnati for the past 10 years. Finally, a VA 
Form 10-7132 notified the RO that the veteran was 
hospitalized in August 1982 and a computerized admission note 
indicates he was hospitalized for depression in June 1993, 
but there are no records of these periods of hospitalization.  
In connection with the current claim, the VA records begin in 
2002.  It is clear that many relevant inpatient, and perhaps 
outpatient, records are not in the file, and attempts should 
be made to obtain them.  

Accordingly, the Board must REMAND the case to the RO for the 
following:

1.  The RO should ask the National 
Personnel Records Center to search for 
inpatient records from hospitalization at 
the US Navy Hospital in Camp Pendleton, 
California, in February 1967.  

2.  Request from the VA medical 
facilities in Cleveland and Cincinnati 
all psychiatric inpatient and outpatient 
records from 1967 to the present, and 
this must include a special search of all 
retired and archived records.

3.  In accordance with the provisions of 
M21-1, Part III at par. 5.14, and Part VI 
at par. 11.37, the RO should once again 
send the veteran an appropriate stressor 
development letter.  The appellant should 
also be notified that in-service personal 
assault may be corroborated by evidence 
from sources other than the service 
records, as defined in 38 C.F.R. § 
3.304(f)(3). All specific examples of 
alternative sources of evidence listed in 
section 3.304(f)(3) must be included in 
the notification to the veteran.  The RO 
should also send the appellant a new VA 
Form 21-0781a, Statement in Support of 
Claim for Service Connection for Post 
Traumatic Stress Disorder Secondary to 
Personal Trauma, and request he complete 
it with as much specificity as possible.  
The RO should inform the appellant that 
if he fails to return any form that would 
provide details regarding the inservice 
stressor event or fails to provide 
information useful to verifying this 
event, VA will have no choice but to 
proceed to decide the case based on the 
evidence of record.  An appropriate 
period of time should be allowed for the 
veteran to respond and/or submit 
additional evidence.  

4.  Upon receipt of the veteran's 
response to the development in paragraphs 
1 and 2, the RO should undertake any and 
all further development action indicated 
by the evidence of record, to include, if 
warranted, scheduling a VA psychiatric 
examination.  

5.  The RO should then re- adjudicate the 
claim.  If the benefit sought remains 
denied, the RO should issue an 
appropriate SSOC and provide the veteran 
and his representative the requisite 
period of time to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified.

The purposes of this remand are to aid the veteran in the 
development of his claim, and to provide him adequate notice.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


